Title: From Thomas Jefferson to John Armstrong, Jr., 21 June 1805
From: Jefferson, Thomas
To: Armstrong, John, Jr.


                  
                     Dear Sir 
                     
                     Washington June 21. 05.
                  
                  Mr. Robert Gamble, son of Colo. Gamble a merchant of Richmond proposing to go to France & England on his commercial pursuits, the father asked from me a letter of introduction to you. I was the more surprised at this, as his federalism had distinguished itself by personal hostility to me, as also to mr Madison &  Colo. Monroe. yet having made the request, I felt myself bound in delicacy to give him a civil answer. I informed him that it had been a rule with me in my present office never to give a letter of introduction, but that I should shortly have occasion to write to you & would mention his son to you. of the young man I know nothing, never before having heard of him. he has two sisters married to two most estimable republicans, for whom I have great friendship, & on whose account, as well as the peculiarity of my standing with the father, I will ask your notice of mr Gamble & even that you will let him know I had done so. the father even asked a letter of credit for his son: but this I declined. he the father has been twice bankrupt, tho’ is now deemed in good circumstances: but has never been deemed delicate in his pecuniary dealings. not knowing how this is to go, I will only add my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               